Citation Nr: 1022195	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  05-17 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel 


INTRODUCTION

The appellant served on active duty from March 1966 to April 
1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Nashville, TN, 
Department of Veterans Affairs (VA) Regional Office (RO).

Service connection is in effect for scar on the lower right 
extremity, rated as noncompensably disabling since December 
20, 1988.  The Veteran submitted VA treatment records dated 
in November 2009 and his accompanying written statement 
raises a claim for an increased rating for this disability.  
That matter is referred to the RO for appropriate action.    

The appellant and his spouse appeared at a Travel Board 
hearing before the undersigned Veterans Law Judge held at the 
RO in August 2005.  A transcript of that hearing has been 
associated with the record on appeal.  Tr.

In June 2006, the Board denied entitlement to service 
connection for posttraumatic stress disorder (PTSD) (based on 
no new and material evidence having been submitted to 
reopen), a left knee disorder, and for hypertension; that 
resolved those pending appellate issues.  The Board also 
remanded the case on the remaining appellate issue relating 
to service connection for a right knee disorder.

In August 2008, the Board denied entitlement to service 
connection for a right knee disorder.  The Veteran appealed 
the issue of entitlement to service connection for a right 
knee disorder to the United States Court of Appeals for 
Veterans Claims (Court).  In October 2009, in accordance with 
the Joint Motion to Remand (JMR), the case was returned by 
the Court to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The JMR has directed the Board to acquire Social Security 
Administration (SSA) records, citing, in part, Murincsak v. 
Derwinski, 2 Vet. App. 363, 370 (1992).  The JMR also asked 
that the Board determine whether there were any unadjudicated 
claims that had not yet been adjudiciated.  

The Board notes that there had been clarification at the time 
of the August 2005 hearing, and concluded the then pending 
appellate issue on appeal was as stated on the front cover of 
this and prior Board decisions.  Tr. at 2, 19-24.  Should 
there be additional claims he wishes to pursue, the Veteran 
is free to introduce documentation in that regard.

In accordance with the JMR, the case is REMANDED for the 
following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  Obtain from the Social Security 
Administration the records pertinent to the 
appellant's claim for Social Security 
disability benefits as well as the medical 
records relied upon concerning that claim. 

3.  Obtain appropriate release forms from 
the Veteran in order to attempt to acquire 
the private treatment records from Jamaica 
Hospital in New York between 1972-1977.  
Follow appropriate procedures to obtain the 
records.     

4.  Readjudicate the claim, including all 
evidence now in the file and/or obtained 
pursuant to this REMAND, and if the 
decision remains adverse, provide a 
comprehensive supplemental statement of 
the case (SSOC) to which the Veteran and 
his representative should be given a 
reasonable opportunity to respond.  Then 
return the case to the Board for further 
appellate review.  The Veteran need do 
nothing further until so notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



